Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojick et al. (2016/0135764).
	Regarding claim 1, Wojick discloses a radiographic imaging system that performs long-length radiography, comprising a plurality of radiographic imaging apparatuses (Wojick, Figs. 8, 9, three shown in each figure) and a control apparatus (Wojick, [0051]), each of the plurality of radiographic imaging apparatuses generating image data and outputting the image data and information of the each of the radiographic imaging apparatuses to the control apparatus, the control apparatus controlling the plurality of radiographic imaging apparatuses and including a long- length image generator and a radiographing controller, the long-length image generator generating successive long-length images based on a plurality of image data generated by the plurality of radiographic imaging apparatuses ([0051]); and the radiographing controller controlling the long-length radiography based on information of the plurality of radiographic imaging apparatuses. ([0051])
	Regarding claim 10, Wojick discloses a radiographic imaging system that performs long-length radiography, comprising a plurality of radiographic imaging apparatuses (Wojick, Figs. 8 and 9, three shown in each figure) and a control apparatus (Wojick, [0051]), each of the plurality of radiographic imaging apparatuses generating image data and outputting the image data to the control apparatus, the control apparatus controlling the plurality of radiographic imaging apparatuses and including a long- length image generator and an image processing controller, the long-length image generator generating successive long-length images based on a plurality of image data generated by the plurality of radiographic imaging apparatuses, and the image processing controller controlling image processing of the successive long-length images generated by the long-length image generator.(id.)
	Regarding claim 14, Wojick discloses a radiographic imaging method to perform long-length radiography using a plurality of radiographic imaging apparatuses, the method comprising: generating image data and outputting the image data and information of the radiographic imaging apparatuses to a control apparatus that controls the plurality of radiographic imaging apparatuses by each of the plurality of radiographic imaging apparatuses; generating, by the control apparatus, successive long-length images based on a plurality of image data generated by the plurality of radiographic imaging apparatuses; and controlling, by the control apparatus, the long-length radiography based on information of the plurality of radiographic imaging apparatuses. (Wojick, [0051])
	Regarding claim 15, Wojick discloses a radiographic imaging method that performs long-length radiography using a plurality of radiographic imaging apparatuses, the method comprising: generating image data and outputting the image data to a control apparatus that controls the plurality of radiographic imaging apparatuses by each of the plurality of radiographic imaging apparatuses; generating, by the control apparatus, successive long-length images based on a plurality of image data generated by the plurality of radiographic imaging apparatuses; and performing, by the control apparatus, image processing of the successive long-length images that have been generated. (Wojick, [0051])
	Regarding claim 8, Wojick further discloses the radiographing controller judges whether or not all the plurality of radiographic imaging apparatuses are able to perform radiography, and displays a judgement result on a display. ([0051])
	Regarding claim 9, Wojick further discloses the radiographing controller judges whether or not all the plurality of radiographic imaging apparatuses are able to perform radiography, stops radiography upon at least one of the radiographic imaging apparatuses having an abnormality, and displays identification information of the radiographic imaging apparatus at which the abnormality occurs and a reason of the abnormality on a display.([0051] – inference: “waiting for and synchronizing ready state signals” requires that imaging not be performed when the detectors are not ready, an unready detector is an anomaly that therefore prevents imaging)
	Regarding claim 11, Wojick further discloses the long-length image generator generates successive long-length images without connection processing of the plurality of image data. (Wojick, no connection processing disclosed)
	Regarding claim 12, Wojick further discloses the long-length image generator generates successive long-length images based on a plurality of image data during a predetermined period generated by the plurality of radiographic imaging apparatuses. (Wojick, [0037])
	Regarding claim 13, Wojick further discloses the image processing controller calculates image processing values based on a plurality of image data during a predetermined period generated by the plurality of radiographic imaging apparatuses, and controls image processing of the successive long-length images based on the image processing values that have been calculated. (Wojick, [0037])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wojick in view of Shimada et al. (2012/0300904)
	Regarding claim 2, Wojick lacks explicit teaching of the information of each of the radiographic imaging apparatuses is at least one of information indicating whether or not image data can be generated successively and information of a frame rate, and the radiographing controller displays the at least one of the information indicating whether or not image data can be generated successively and the information of a frame rate on a display.
	Shimada teaches the information of each of the radiographic imaging apparatuses is at least one of information indicating whether or not image data can be generated successively and information of a frame rate, and the radiographing controller displays the at least one of the information indicating whether or not image data can be generated successively and the information of a frame rate on a display. (Shimada, [0050], [0051], [0061])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the frame rate information transfer of Shimada to properly synchronize the multiple detectors of Wojick.
	Claims 3 and 4, and 6 are rejected on the same grounds as claim 2.
	Regarding claim 7, the combination of Wojick and Shimada further teaches the information of the radiographic imaging apparatuses is information of a plurality of types of resolution, and, based on the information of a plurality of types of resolution of the radiographic imaging apparatuses, the radiographing controller sets types of resolution of the radiographic imaging apparatuses, and displays the types of resolution that have been set on a display. (Shimada, [0050], [0051], [0061])


	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wojick in view of Tsuchino (WO 2006/030592).
	Regarding claim 5, Wojick lacks explicit teaching of the information of the radiographic imaging apparatuses is information of an remaining amount of power, and the radiographing controller judges whether or not it is possible to perform long-length radiography based on the information of the remaining amount of power, and displays a judgement result on a display.
	Tsuchino teaches the information of the radiographic imaging apparatuses is information of an remaining amount of power, and the radiographing controller judges whether or not it is possible to perform long-length radiography based on the information of the remaining amount of power, and displays a judgement result on a display. (Tsuchino, [0091], steps S21, S22)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to check if the detector battery had sufficient charge for the procedure prior to patient irradiation in order to prevent irradiation of the patient while the detector is inoperative.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884